IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert R. Hulshizer,                             :
                  Petitioner                     :
                                                 :
               v.                                :    No. 348 C.D. 2019
                                                 :    No. 349 C.D. 2019
Unemployment Compensation Board                  :    Submitted: January 10, 2020
of Review,                                       :
               Respondent                        :

BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                         FILED: February 18, 2020

               Before this Court are consolidated petitions for review filed, pro se, by
Robert R. Hulshizer (Claimant). Claimant seeks review of an adjudication of the
Unemployment Compensation Board of Review (Board) that denied his claim for
benefits for the stated reason that Claimant did not appear for work for three
consecutive shifts and did so without notifying his employer. The Board affirmed
the Referee’s decision that Claimant’s actions constituted willful misconduct, which
rendered him ineligible for benefits under Section 402(e) of the Unemployment
Compensation Law (Law).1 Claimant also seeks review of the Board’s denial of his
request for reconsideration, by which Claimant sought to present evidence that was
unavailable at the time of the Referee hearing. We affirm both adjudications.


1
  Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, Section 402(e) states,
in relevant part, that “[a]n employe shall be ineligible for compensation for any week ... [i]n which
his unemployment is due to his discharge or temporary suspension from work for willful
misconduct....” 43 P.S. §802(e).
                 Claimant worked part-time as a produce clerk for Karns Prime and
Fancy Food, LTD (Employer) from October 18, 2017, through September 29, 2018.
On October 15, 2018, Employer sent Claimant a letter terminating his employment
for failing to report to work for three consecutive shifts. The letter noted that
Employer had made numerous telephone calls to Claimant before and after the three
scheduled shifts, but the calls were not answered.
                 Claimant applied for unemployment compensation (UC) benefits on
October 21, 2018. His application stated that Employer suspended him while he was
awaiting a decision from human resources on a medical concern. Employer did not
respond to the UC Service Center’s request for information. The UC Service Center
granted Claimant benefits, and Employer appealed. At the hearing before a Referee,
both Claimant and Employer presented evidence.2
                 Joshua Karns, Employer’s vice president of human resources, testified
that Claimant was scheduled to work from 5:00 p.m. to 10:00 p.m. on Friday,
October 5, Saturday, October 6, and Sunday, October 7, 2018. According to Karns,
the employee handbook states that if an employee is unable to work, he must
telephone Employer at least one hour before the start of his shift. Claimant did not
telephone to report his absences on any of the three days he was scheduled to work.
                 Karns stated that Claimant sent a letter to Employer, dated September
27, 2018, stating that he was no longer available to work Thursdays through Sundays
due to a “medical condition.”            Certified Record (C.R.), Item 10, Exhibit E2.
However, Claimant stated that he would “honor the schedule posted for 10-5, 10-6,
10-7, unless [his] medical condition abruptly changes.” Id. On October 1 and 2,
2018, Karns telephoned Claimant to discuss the letter. On both occasions, Claimant


2
    Claimant was represented by counsel at the Referee hearing.


                                                 2
did not answer, and Karns left a voicemail. On October 3 and 5, 2018, Karns again
called Claimant and received an automated message stating that the number was not
accepting calls.
             Karns attempted to meet with Claimant in person at the start of the 5:00
p.m. shift on Friday, October 5, 2018, but Claimant did not report to work. On
Monday, October 8, 2018, Karns learned that Claimant had missed all three shifts
and had not given Employer advance notice of these absences.            Karns again
telephoned Claimant and again received the message that the number was not
accepting calls.
             Hayat Wending, the store director, testified that in late September 2018
Claimant asked to be transferred from the store’s produce department to its grocery
department. Wending declined his request, explaining that Claimant was trained to
work in the produce department.         Shortly thereafter, she received Claimant’s
September 27, 2018, letter stating he could not work Thursdays through Sundays,
but would honor the schedule for October 5, 6 and 7, 2018. Wending forwarded
Claimant’s letter to human resources.
             Claimant testified that he has an immune system problem and that two
months after he began working for Employer he began to develop skin lesions and
other symptoms. Claimant had “to gargle with salt water and put saline up [his] nose
before and after [he ate]” to alleviate the symptoms.         Notes of Testimony,
12/14/2018, at 12 (N.T. __). On September 23, 2018, his doctor gave him “a
Metronidazole five-pack … because [he] was on the verge of whooping cough.” Id.
He was also “on the verge of bronchial pneumonia and bronchitis….”                Id.
Claimant’s doctor recommended that he wear a paper mask to work.




                                           3
             Claimant testified that shortly after his doctor visit, he asked Employer
if he could wear a paper mask while working in the produce warehouse. He asked
Wending if he could transfer to another department because the “bacterial overload
coming from the backend of the warehouse from the dumpster was [making him
sick].” N.T. 8. When the transfer was denied, Claimant decided not to work
Thursdays through Sundays, which were the days of the week the odor in the
warehouse from the dumpster was more pronounced. Claimant testified that he wore
a paper mask to work on September 29, 2018.
             Claimant testified that on October 5, 2018, he sent another letter
addressed to Karns and Wending. N.T. 13.3 The letter stated that on September 28,
2018, Claimant asked Wending if he could wear a paper mask and had yet to receive
a response. Claimant then testified that on October 5, 2018, he became sick after
eating at a restaurant. Claimant stated that he attempted to call off sick three times
that day, but “got hung up [on] every time[.]” N.T. 11. He explained that he had
“to call [Employer’s] store in Lemoyne, and then you transfer to your department,
department number 6 which has a phone right back there at the manager’s desk [in
the produce department].” Id.
             Claimant testified that he was too ill to call Employer on October 6 or
7, 2018, to report his absences. Claimant stated that on October 7th his friends were
“knocking on [his] door … because they know how violently sick [he] get[s] …
when [he] get[s] a bacterial overload.” N.T. 12. Claimant testified that there were
no incoming calls from Karns on his cell phone and that he never sets his phone “to



3
 Claimant’s letter references Hayat “Fidilat.” C.R. Item 10, Exhibit C1. Notably, Wending’s
employee email account lists her name as “Hayat Fdilat.” C.R. Item 10, Exhibit E4 (email).
Presumably, Hayat Fidilat and Hayat Wending are the same person.


                                            4
not receiving calls[.]” N.T. 15. According to Claimant, any messages Karns left
went “to an incomplete box” because he had not set up voicemail. Id.
             Karns then presented additional testimony about the calls he made to
Claimant. He explained that Employer’s phone system logs all calls, and he
produced a spreadsheet showing that he placed seven calls to Claimant’s number
between October 1, 2018, and October 9, 2018. C.R. Item 10, Exhibit E3. The
spreadsheet was admitted into the record without objection.
             Wending also presented additional testimony about Claimant’s letter of
October 5, 2018, which she received on October 12, 2018. In response, she sent an
email to Karns, correcting statements in Claimant’s letter. Her email, C.R. Item 10,
Exhibit E4, was admitted without objection. Wending testified that she recalled
Claimant mentioning a paper mask on the day he asked to be transferred to the
grocery department, but he did not request to wear one. If he had, she would have
forwarded his request to human resources to make the decision.
             The Referee found that Claimant knew he was scheduled to work on
October 5, 6 and 7, 2018, but did not report to work or notify Employer that he would
be absent. The Referee found that Claimant deliberately violated Employer’s policy
and disregarded the standards of behavior Employer had the right to expect of an
employee by not showing up for work or informing Employer that he would be
absent. The Referee discredited Claimant’s testimony that Employer hung up when
Claimant attempted to call on October 5, 2018, and was too sick to call Employer on
October 6 and 7, 2018. The Referee credited Karns’ testimony that he made several
attempts to contact Claimant to no avail. Based on these findings, the Referee held
Claimant was ineligible for benefits by reason of willful misconduct.




                                         5
              Claimant, pro se, appealed to the Board. The Board affirmed the
Referee and added two additional findings of fact: (1) Employer made several
attempts to contact Claimant after his three missed shifts but Claimant never
responded, and (2) Employer has a policy requiring employees to report an absence
at least one hour before the start of a scheduled shift.                 Claimant requested
reconsideration from the Board to present new evidence that was not available at the
time of the hearing. Claimant did not describe the evidence but stated that he would
submit it to the Board once reconsideration was granted.                  The Board denied
reconsideration, without an opinion.
              Claimant petitioned for this Court’s review.4 In his brief, Claimant asks
a series of questions and requests this Court to provide the answers. See Claimant
Brief at 6, 10.5 Claimant then proclaims that his “mission … is to ask for the
[C]ourt’s understanding of the Law along with the [C]ourt[’]s patience and your
[k]nowledge and your expertise.” Claimant Brief at 10. Claimant requests that “the
[C]ourt … weigh the scales of justice for a ‘good cause’ and ‘goodwill’ for all.” Id.
Claimant does not, however, identify any specific error by the Board. The argument
section of Claimant’s brief is confusing and claims that Employer fabricated
evidence and changed its corporate policies while Claimant was on a leave of
absence. Claimant’s brief does not comply with the Rules of Appellate Procedure.

4
  Our review of the Board’s decision “is limited to determining whether the necessary findings of
fact were supported by substantial evidence, whether errors of law were committed, or whether
constitutional rights were violated.” Johns v. Unemployment Compensation Board of Review, 87
A.3d 1006, 1009 n.2 (Pa. Cmwlth. 2014).
5
  For example, Claimant asks why Employer was permitted to discuss its work policy and present
fabricated evidence and why his attorney did not object. He asks why Wending and Gingrich
denied awareness of his medical condition. He asks why the Referee acted insubordinately and
was allowed to make a misstatement of fact in the transcript and the record, which he vaguely
identifies as “Referencing Friends available.” Claimant Brief at 6. He asks why the Referee found
him not credible and why the Board denied reconsideration.


                                               6
See PA. R.A.P. 2116(a)6 and 2119(a)-(e).7 We glean from Claimant’s brief that he
believes he had good cause for his actions and the Board erred in rejecting his
evidence.

6
  It provides:
        The statement of the questions involved must state concisely the issues to be
        resolved, expressed in the terms and circumstances of the case but without
        unnecessary detail. The statement will be deemed to include every subsidiary
        question fairly comprised therein. No question will be considered unless it is stated
        in the statement of questions involved or is fairly suggested thereby. Each question
        shall be followed by an answer stating simply whether the court or government unit
        agreed, disagreed, did not answer, or did not address the question. If a qualified
        answer was given to the question, appellant shall indicate the nature of the
        qualification, or if the question was not answered or addressed and the record shows
        the reason for such failure, the reason shall be stated briefly in each instance without
        quoting the court or government unit below.
PA. R.A.P. 2116(a).
7
  It provides:
                 (a) General rule. The argument shall be divided into as many parts
                 as there are questions to be argued; and shall have at the head of
                 each part--in distinctive type or in type distinctively displayed--the
                 particular point treated therein, followed by such discussion and
                 citation of authorities as are deemed pertinent.
                 (b) Citations of authorities. Citations of authorities in briefs shall
                 be in accordance with Pa.R.A.P. 126 governing citations of
                 authorities.
                 (c) Reference to record. If reference is made to the pleadings,
                 evidence, charge, opinion or order, or any other matter appearing in
                 the record, the argument must set forth, in immediate connection
                 therewith, or in a footnote thereto, a reference to the place in the
                 record where the matter referred to appears (see Pa.R.A.P. 2132).
               (d) Synopsis of evidence. When the finding of, or the refusal to
               find, a fact is argued, the argument must contain a synopsis of all
               the evidence on the point, with a reference to the place in the record
               where the evidence may be found.
               (e) Statement of place of raising or preserving of issues. Where
               under the applicable law an issue is not reviewable on appeal unless
               raised or preserved below, the argument must set forth, in immediate
               connection therewith or in a footnote thereto, either a specific cross-


                                                   7
               We begin with a review of the law on willful misconduct. Although not
defined in the Law, the courts have established that it means the following:

               (1) an act of wanton or willful disregard of the employer’s
               interest;
               (2) a deliberate violation of the employer’s rules;
               (3) a disregard of standards of behavior which the employer has
               a right to expect of an employee; [or]
               (4) negligence indicating an intentional disregard of the
               employer’s interest or of the employee’s duties and obligations
               to the employer.

Altemus v. Unemployment Compensation Board of Review, 681 A.2d 866, 869 (Pa.
Cmwlth. 1996). Whether conduct rises to the level of willful misconduct is a
question of law to be determined by this Court. PMA Reinsurance Corp. v.
Unemployment Compensation Board of Review, 558 A.2d 623, 625 (Pa. Cmwlth.
1989).
               It is the employer’s burden to establish that a claimant’s conduct
constituted willful misconduct. Conemaugh Memorial Medical Center v.
Unemployment Compensation Board of Review, 814 A.2d 1286, 1288 (Pa. Cmwlth.
2003). Where willful misconduct is based upon the violation of a work rule, the
employer must establish the existence of the rule, its reasonableness, and that the
employee was aware of the rule. Bishop Carroll High School v. Unemployment
Compensation Board of Review, 557 A.2d 1141, 1143 (1989). “We have held
repeatedly that the failure of an employee to report the reason for his or her absences


              reference to the page or pages of the statement of the case which set
              forth the information relating thereto as required by Pa.R.A.P.
              2117(c), or substantially the same information.
PA. R.A.P. 2119(a)-(e).


                                                8
from work in a proper manner pursuant to company policy constitutes a deliberate
disregard of the standards an employer can rightfully expect of an employee, i.e.,
willful misconduct.” Penn Photomounts, Inc. v. Unemployment Compensation
Board of Review, 417 A.2d 1311, 1312 (Pa. Cmwlth. 1980) (citations omitted).
Once the employer meets its burden, the burden shifts to the claimant to prove that
the rule was unreasonable or that he had good cause for violating the rule. Gillins v.
Unemployment Compensation Board of Review, 633 A.2d 1150, 1156 n.3 (Pa.
1993).
             In unemployment cases, “the Board is the ultimate fact finder and is,
therefore, entitled to make its own determinations as to witness credibility and
evidentiary weight.” Serrano v. Unemployment Compensation Board of Review, 149
A.3d 435, 439 (Pa. Cmwlth. 2016) (citing Peak v. Unemployment Compensation
Board of Review, 501 A.2d 1383, 1388 (Pa. 1985)). “The Board is also empowered
to resolve conflicts in the evidence.” Id. at 439 (citing DeRiggi v. Unemployment
Compensation Board of Review, 856 A.2d. 253, 255 (Pa. Cmwlth. 2004)).
“‘Questions of credibility and the resolution of evidentiary conflicts are within the
sound discretion of the Board, and are not subject to re-evaluation on judicial
review.’” Id. (quoting Peak, 501 A.2d at 1388).
             Here, Karns’ credited testimony established that Claimant knew he was
scheduled to work on October 5, 6 and 7, 2018, and was expected to report any
absences prior to the start of a shift. Claimant was absent all three days and never
contacted Employer. The burden then shifted to Claimant to establish good cause
for his conduct.
             Claimant’s testimony that he attempted to contact Employer on October
5, 2018, was rejected as not credible, as was his testimony that he was too ill to



                                          9
contact Employer on October 6 and 7, 2018. To the extent Claimant believes that
his adverse reaction to the dumpster in the produce warehouse justified his
unexcused absences, he did not make his case. Indeed, Claimant testified that he did
not report to work on October 5, 6 or 7, 2018, because he became ill from something
he ate at a restaurant. In short, Claimant failed to establish good cause for his
conduct.
              Claimant also argues that the Board erred in denying his request for
reconsideration. The Board’s regulations provide that reconsideration “will be granted
only for good cause in the interest of justice without prejudice to any party.” 34 Pa.
Code §101.111(b). In determining whether good cause exists, the Board considers
whether the requester “has presented new evidence or changed circumstances or
whether it failed to consider relevant law.” Ensle v. Unemployment Compensation
Board of Review, 740 A.2d 775, 779 (Pa. Cmwlth. 1999). Our review of the Board’s
decision denying reconsideration is limited to determining whether the Board abused
its discretion. Id.
              Here, Claimant asked the Board to revisit its findings that Claimant lacked
good cause for his unexcused absences and claimed to have new evidence to present.
However, he did not describe the evidence. Instead, Claimant advised that he would
provide the Board with the evidence once reconsideration was granted. In his brief to
this Court, Claimant again states that he has new evidence to present, but he does not
explain the nature of the evidence or its relevance to the case. As such, Claimant did
not present the “good cause” required under 34 Pa. Code §101.111(b) for a grant of
reconsideration.




                                           10
             For the above reasons, we affirm the Board’s denial of unemployment
benefits on the basis of willful misconduct and its denial of reconsideration.


                                     _____________________________________
                                     MARY HANNAH LEAVITT, President Judge




                                           11
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert R. Hulshizer,                  :
                  Petitioner          :
                                      :
            v.                        :   No. 348 C.D. 2019
                                      :   No. 349 C.D. 2019
Unemployment Compensation Board       :
of Review,                            :
               Respondent             :


                                 ORDER

            AND NOW, this 18th day of February, 2020, the orders of the
Unemployment Compensation Board of Review, dated February 7, 2019 and March 8,
2019 are hereby AFFIRMED.
                                _____________________________________
                                MARY HANNAH LEAVITT, President Judge